DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 15/875,020 on October 23, 2020. Please note: Claims 1-3 have been amended. Claims 1-10 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on October 23, 2020, overcome the objections.
Claims 1-10 are objected to because of the following informalities:
	In lines 11-12 of Claim 1: “wherein each said single color or wavelength-band is different from the others” is unclear because the claim previously recites “plurality of sources of separate light rays of different colors or wavelength-bands” as well as “each said sub-image is of single color or wavelength-band content”. Therefore, it is unclear whether this limitation relates to the sources or the sub-images. For the purposes of furthering prosecution, the Examiner is interpreting the limitation as reading “wherein each said single color or wavelength-band of each separate light ray is different from the others”.
	Claims 5 and 6 depend on claim 1, and are therefore objected for including the above minor informalities.
	In line 4 of Claim 2: “providing a movable motion detection device” should read “providing the movable motion detection device” because the preamble already recites “features of a surface”.

	In line 15 of Claim 2: “using said image sensor, capturing an image of said surface” should read “using said image sensor, capturing an image included in said plurality of images of said surface” because the claim previously recites a plurality of images each formed of a plurality of sub-images. Therefore, in order to make it clear that the image referred to in this line is formed of a plurality of sub-images rather than being a different image, the claim should be amended in the suggested manner.
	Claims 7 and 8 depend on claim 2, and are therefore objected for including the above minor informalities.
	In lines 16-17 of Claim 3: “detect variations in characteristics of said surface object being illuminated” should read “detect variations in characteristics of said object being illuminated” or “detect variations in characteristics of said surface being illuminated” because there is a lack of antecedent basis for “said surface object”. For the purposes of furthering prosecution, the Examiner is interpreting the limitation as reading “detect variations in characteristics of said object being illuminated”.
	Claims 4, 9 and 10 depend on claim 3, and are therefore objected for including the above minor informalities.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are hereby withdrawn since the amended claims, submitted on October 23, 2020, overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 20110235855 A1) in view of Shih (US 20090121641 A1).

Regarding Claim 3, Smith teaches:
A system for illumination (FIG. 3) of a surface (See FIG. 6: 602 or 606) and the analysis of its properties using feedback controlled illumination (See the discussion of paragraphs [0065] and [0067] below), comprising: 
a) a light source (FIG. 2: the Examiner is interpreting 202a, 202b collectively as being a light source) within which a plurality of lights (FIG. 3: 202a, 202b) is configured to simultaneously and independently emit different colors or wavelength-bands of light (See paragraph [0052], lines 3-18) with variable output power (See paragraph [0067], last five lines); 
b) an image sensor (FIG. 3: 206) sensitive to each of said different colors or wavelength-bands of light (See paragraph [0052], lines 18-20) and to simultaneous combinations thereof (See paragraph [0052], lines 3-18) and configured to extract single-wavelength-band or single-color sub-images from multicolor images (See paragraph [0048]: the camera 206 captures images as RGB intensities) formed from said illumination by simultaneous combinations (See paragraph [0064], lines 1-5: the Examiner is interpreting the hue images as being single-wavelength-band or single-color sub-images); and 
c) a control circuit (FIG. 3: 218); 
configured to receive feedback from said single-color or wavelength-band sub-images extracted from multi-colored images formed by said image sensor and to independently vary output power of each color or wavelength-band of said plurality of lights in response to said feedback while said plurality of lights are simultaneously illuminating an object (FIG. 2: 210) (See paragraph [0067]: output power is independently varied in response to feedback from said sub-images formed by image sensor (i.e., based on the hue signal) for each color or wavelength-band of said plurality of lights in response to said feedback while said plurality of lights are simultaneously illuminating an object, to maximize the spectral or effective RGB contrast of the desired detectable object, thereby adjusting a sensitivity to motion of said object), thereby allowing said image sensor to use feedback from said sub-images to detect variations in characteristics of said surface object (See FIG. 6: the surface object is the object 210) being illuminated (See paragraph [0065]).
Smith does not explicitly teach:

However, in the same field of endeavor, illumination systems (Shih, Abstract), Shih teaches:
	A system for illumination (See paragraph [0004], disclosing an illumination system, as shown in Figure 1), 
wherein a spectral energy density of a plurality of lights is recorded by an embedded program in a control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights (See paragraph [0004], lines 11-21; See paragraph [0005], disclosing that the illumination system can emit a light matching with the predetermined spectral distribution 112 by independently controlling intensity and other optical characteristics (i.e., spectral distribution) of each of said plurality of lights).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the system (as taught by Smith) so that a spectral energy density of said plurality of lights is recorded by an embedded program in said control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights (as taught by Shih). Doing so would allow for the plurality of lights to be controlled to compensate for degradation of the lights (See Shih, paragraph [0005], lines 4-10).

Regarding Claim 4, Smith in view of Shih teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The system of claim 3, wherein said light source can be represented by a unique primary color index (See paragraph [0052], lines 3-18: said light source 202a, 202b can be represented by a unique primary color index, if light sources are selected to emit primary colors).

Regarding Claim 9, Smith in view of Shih teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The system of claim 3, wherein one of said wavelength bands is a band within a tri-color gamut (See paragraph [0052], lines 3-18: one of said wavelength bands is a band within a tri-color gamut (R, G, B)).

Claim 10, Smith in view of Shih teaches all of the elements of the claimed invention, as stated above. Furthermore, Smith teaches:
The system of claim 3, wherein said image sensor is sensitive to one of said wavelength bands (See paragraph [0052], lines 3-20).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of independent claims 1 and 2.

The closes prior art to claim 1 is Cheah et al. (US 20070215792 A1), hereinafter Cheah, in view of Kajihara (US 20020070919 A1), and in further view of Theytaz et al. (US 20050231482 A1), hereinafter Theytaz.

Regarding Claim 1, Cheah teaches:
	A movable device (See FIGS. 3 and 5) configured for motion detection relative to objects (See the features discussed in paragraph [0017]) on a surface over which said device is moving (See FIG. 2: 40 is a surface over which said device is moving), said movable device comprising:
	a) an image sensor (See paragraph [0016]: Pointing device 50 includes an imaging section 60) formed of separate photodetectors (See paragraph [0014], last three lines: imaging elements), each photodetector being configured to sense a different color or wavelength-band of light of variable intensity (See paragraph [0016]: the imaging elements are configured to sense a different color or wavelength-band of light of variable intensity  produced by the LEDs 52-54) and to generate a response thereto in the form of data representing different single-color sub- images of a relatively moving object on said surface (See the features discussed in paragraph [0017]), wherein each said sub-image is of single color or wavelength-band content extracted from a image of said relatively moving object (See paragraph [0019], lines 7-20; Therefore, examiner is interpreting the frames that are captured in step 72 as being a plurality of sub-images each of which is of single color or wavelength-band content extracted from a image of said relatively moving object. Specifically, each frame captured using a particular color is made up of a plurality of sub-images (sub-images being constituent parts of the entire image) that are in that particular color);
	b) a plurality of sources (LEDs 52-54) of separate light rays of different colors or wavelength-bands, wherein each said single color or wavelength- band is different from the others (See paragraph [0016], lines 11-19); wherein 
	c) said plurality of sources of separate light rays is configured to illuminate said relatively moving object with light rays of different colors or wavelength- bands having varying intensities thereby producing said image (See paragraph [0016], lines 11-19); and
	d) a control circuit (FIG. 2: 56) configured to vary said intensities of light rays emitted by said plurality of light sources (See paragraph [0016], lines 11-19), wherein said control circuit varies said light intensities in response to said data generated by at least one said sub-image from said image sensor (See paragraph [0017]) , whereby intensities of colors or wavelength-bands of said separate light rays illuminating said relatively moving object are changed to adjust a sensitivity of said control circuit to motion of said relatively moving object (See paragraph [0017]).
Cheah does not explicitly teach (see elements emphasized in italics):
	a) wherein each said sub-image is of single color or wavelength-band content extracted from a multicolor image of said relatively moving object;
	b) a plurality of sources of separate light rays of different colors or wavelength-bands and continuously variable intensities;
	c) said plurality of sources of separate light rays is configured to simultaneously illuminate said relatively moving object with light rays of different colors or wavelength- bands having continuously varying intensities thereby producing said multicolor image; and
	d) a control configured to continuously vary said intensities of light rays emitted by said plurality of light sources, wherein said control circuit varies said light intensities in response to said data generated by at least one said sub-image from said image sensor, whereby intensities of colors or wavelength-bands of said separate light rays continuously changed to adjust a sensitivity of said control circuit to motion of said relatively moving object.
In the same field of endeavor, an image sensor mouse (Kajihara, paragraph [0002]), Kajihara teaches:
	a plurality of sources (FIG. 3: 801, 802, 803) of separate light rays of different colors or wavelength-bands and continuously variable intensities (See paragraph [0029]).
However, it would not have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the movable device (as taught by Cheah) so the plurality of sources of separate light rays have continuously variable intensities (as taught by Kajihara). Specifically, although Kajihara discloses a plurality of sources of separate light rays that have continuously variable intensities, Kajihara does not teach how the continuously variable light would be used in combination with Cheah to produce the claimed sub-image is of single color or wavelength-band content extracted from a multicolor image of said relatively moving object. Even if the plurality of lights Cheah were continuously varied, rather than simply turned on or off in a binary manner, neither Cheah nor Kajihara would be able to provide the sub-images extracted from a multicolor image of said relatively moving object in the claimed manner. 
In the same field of endeavor, optical pointing devices (Theytaz, Abstract), Theytaz teaches:
A plurality of sources of separate light rays is configured to simultaneously illuminate a relatively moving object with light rays of different colors or wavelength- bands (See paragraph [0070], lines 8-12).
However, it would not have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the method (as taught by Cheah) so the device is configured to utilize said plurality of sources of separate light rays to provide simultaneous illumination (as taught by Theytaz). Specifically, although Theytaz discloses the use of plurality of sources of separate light rays simultaneously illuminating an object, Theytaz discloses that this is only performed when each light source individually does not provide an adequate PI. Furthermore, if the plurality of sources of separate light rays Cheah were configured for simultaneous emission, Cheah would no longer be able to provide the sub-image in the claimed manner. Therefore, the prior art doesn’t teach “said plurality of sources of separate light rays is configured to simultaneously illuminate said relatively moving object with light rays of different colors or wavelength- bands having continuously varying intensities thereby producing said multicolor image” along with all of the other limitations of claim 1. 



The closes prior art to claim 2 is Cheah et al. (US 20070215792 A1), hereinafter Cheah, in view of Baney et al. (US 2005/0094154 A1), hereinafter Baney, in further view of Kajihara (US 20020070919 A1), and in further view of Theytaz et al. (US 20050231482 A1), hereinafter Theytaz.

Regarding Claim 2, Cheah teaches:
A method of adjusting sensitivity of a movable motion detection device (See FIGS. 3 and 5) to motion relative to features (See the features discussed in paragraph [0017]) of a surface over which said device is moving (See FIG. 2: 40 is a surface over which said device is moving), comprising:
a)    providing a movable motion detection device (See FIG. 2) comprising an image sensor (See paragraph [0016]: Pointing device 50 includes an imaging section 60) and a plurality of light sources (LEDs 52-54), said light sources producing single colors or wavelength-bands that differ from each other and said light sources having independently variable intensities and being configured to independently provide illumination of said surface (See paragraph [0016], lines 11-19) on which said device is in relative motion with respect to features thereon (See the features discussed in paragraph [0017]) and wherein said image sensor captures a plurality of images of said surface (See paragraph [0015], lines 1-8), wherein each of said images is formed of a plurality of sub-images each of which is in a single one of said different colors or wavelength-bands provided by said plurality of light sources (See paragraph [0019], lines 7-20; Therefore, examiner is interpreting the frames that are captured in step 72 as being a plurality of sub-images each of which is in a single one of said different colors or wavelength-bands. Specifically, each frame captured using a particular color is made up of a plurality of sub-images (sub-images being constituent parts of the entire image) that are in that particular color);
b)    using said image sensor, capturing an image of said surface, said image formed by said plurality of light sources illuminating said features of said surface on which said device is in motion (See paragraph [0017], lines 1-7);
c)    varying an intensity of said features in said image (See paragraph [0017], last five lines: The number of features is adjusted) by varying said intensities of each of said plurality of light sources to obtain optimal sub-images in each said color or wavelength-band (See paragraph [0022], lines 1-5; See paragraph [0023]; Therefore, the sub-images are optimized using the second threshold to determine the optimal intensity at which the light source should be driven); and then
d) determining motion of said device relative to said surface by comparing location of said features in a sequence of single-color sub-images (See paragraph [0019], lines 1-6) extracted from successive images (See paragraph [0015], lines 1-8).
Cheah does not explicitly teach (see elements emphasized in italics):
a)    said light sources having independently and continuously variable intensities and wherein said image sensor captures a plurality of images of said surface while said surface is being simultaneously illuminated by said light sources;
b)    using said image sensor, capturing an image of said surface while said surface is simultaneously illuminated by all of said plurality of light sources, said image comprising a plurality of shadows wherein each shadow is formed by said plurality of light sources illuminating said features of said surface on which said device is in motion; 
c)    varying an intensity of each of said plurality of shadows; and
d)    comparing location and intensity of said shadows in a sequence of successive images.
	However, in the same field of endeavor, motion sensing optical devices (Baney, paragraph [0002]), Baney teaches:
shadows are formed by a light source illuminating features of a surface over which a device is in motion (See paragraph [0005], lines 1-6; Therefore, the shadows are formed by a light source illuminating surface imperfections or morphological features of a surface);
determining motion by comparing the location and intensity of each of said shadows in a sequence of successive images (See paragraph [0003], disclosing that existing optical devices for relative motion detection utilize pattern correlation techniques to determine relative motion between the device and a surface by capturing patterns characterizing the surface as the device passes over the surface, and that this technique typically detects intensity variations of shadows on surfaces).
Cheah contained a device which differed from the claimed device by the substitution of determining movement by features in a captured image, instead of determining motion by comparing the location and intensity of shadows in a sequence of images. Baney teaches the substituted element of determining motion by comparing the Their functions were known in the art to determine movement from images captured by an image detector. The motion determination taught by Cheah could have been substituted with the motion determination based on the location and intensity of shadows taught by Baney and the results would have been predictable and resulted in being able to determine a relative movement of the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the motion detection device (as taught by Cheah) by determining motion by comparing location and intensity of each of said shadows in a sequence of images, wherein each shadow is formed by one of the plurality of light sources illuminating said features of said surface over which said device is in relative motion (as taught by Baney). Additionally, varying said intensities of each of said plurality of light sources as already taught by Cheah would result in varying the intensity of said plurality of shadows according to Cheah in view of Baney, since the combination teaches using shadows as the target of analysis for determining motion, as taught by Baney.
Cheah in view of Baney does not explicitly teach:
a)    said light sources having independently and continuously variable intensities and wherein said image sensor captures a plurality of images of said surface while said surface is being simultaneously illuminated by said light sources;
b)    using said image sensor, capturing an image of said surface while said surface is simultaneously illuminated by all of said plurality of light sources.
However, in the same field of endeavor, an image sensor mouse (Kajihara, paragraph [0002]), Kajihara teaches:
	a plurality of light sources (FIG. 3: 801, 802, 803), said light sources producing single colors or wavelength-bands that differ from each other and said light sources having independently and continuously variable intensities (See paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the motion detection device (as taught by Cheah in view of Baney) so said light sources have independently and continuously variable intensities (as taught by Kajihara). Doing so would allow the light sources to prevent erroneous operations by selecting an emitted light in such an appropriate color that is highly sensitive or distinguishable in comparison to the color of the reflection surface under the mouse (See Kajihara, paragraph [0041]).

a)    said light sources having independently variable intensities and wherein said image sensor captures a plurality of images of said surface while said surface is being simultaneously illuminated by said light sources;
b)    using said image sensor, capturing an image of said surface while said surface is simultaneously illuminated by all of said plurality of light sources.
However, in the same field of endeavor, optical pointing devices (Theytaz, Abstract), Theytaz teaches:
A method of adjusting sensitivity (See FIG. 9A) of a movable motion detection device (See FIG. 8A), comprising:
a) providing a movable motion detection device comprising an image sensor (FIG. 8A: image-capture module 661) and a plurality of light sources said light sources producing single colors or wavelength-bands that differ from each other (See paragraph [0070], lines 8-12) and said light sources having independently variable intensities and being configured to independently provide illumination of a surface (See paragraph [0071], lines 1-4) and wherein said image sensor captures a plurality of images of said surface while said surface is being simultaneously illuminated by said light sources (FIG. 8B: 903; See paragraph [0069], lines 13-15).
However, it would not have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the method (as taught by Cheah in view of Baney) so the device is configured to utilize said plurality of light sources to provide simultaneous illumination (as taught by Theytaz). Specifically, although Theytaz discloses the use of light sources simultaneously illuminating a surface, Theytaz discloses that this is only performed when each light source individually does not provide an adequate PI. Furthermore, if the plurality of lights Cheah were configured for simultaneous emission, Cheah would no longer be able to provide the single color sub-images in the claimed manner. Therefore, the prior art doesn’t teach “said light sources having independently variable intensities and wherein said image sensor captures a plurality of images of said surface while said surface is being simultaneously illuminated by said light sources” along with all of the other limitations of claim 2. 

Claims 7 and 8 depend on claim 1, and are therefore include the same allowable subject matter.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive in part.

	Applicant argues (Remarks, pages 13-15) that Smith does not teach the limitations of claim 1, as amended. The Examiner respectfully agrees, and although the other cited references teach some of the limitations of this claim, for the reasons discussed in the above “Allowable Subject Matter” section, they do not teach or render obvious all of the limitations of claim 1.
	Applicant argues (Remarks, pages 15-18) that Cheah doesn’t teach the limitations of claim 2, as amended. The Examiner respectfully agrees, for the reasons discussed in the above “Allowable Subject Matter” section.
	Applicant argues (Remarks, pages 18-21) against the combination of Baney with Cheah, arguing that Baney’s teachings are not applicable to Cheah because Baney is limitations to only two light sources. These arguments have been addressed in the previous Office Action (pages 14-16), and will not be repeated here for the purpose of brevity. The Examiner would maintain that Cheah and Baney may be appropriately combined for these reasons. 
	Applicant argues (Remarks, page 21) that Theytaz doesn’t teach the limitations of claim 2, as amended. The Examiner respectfully agrees, for the reasons discussed in the above “Allowable Subject Matter” section.
	Applicant argues the following regarding claim 3 (Remarks, pages 22-23): “Applicant would respectfully argue that Smith does not teach the formation of sub-images formed of single-wavelength bands of light in his 3D field of view, nor the use of such sub-images to provide feedback for a control system to adjust the spectral energy density of a plurality of lights”. The Examiner respectfully disagrees. As stated in the above rejections, Smith teaches extracting single-wavelength-band or single-color sub-images from multicolor images (See paragraph [0048]: the camera 206 captures images as RGB intensities) formed from said illumination by simultaneous combinations (See paragraph [0064], lines 1-5: the Examiner is interpreting the hue images as being single-wavelength-band or single-color sub-images). Furthermore, this argument is not convincing because it is arguing limitations which are not claimed (See MPEP 2145 – VI.). The claim recites: “wherein a spectral energy density of said plurality of lights is recorded by an embedded program in said control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights”. There are no limitations that 
Applicant argues the following regarding claim 3 (Remarks, page 23): “Applicant would argue that Shih merely teaches that different light sources, such as single-color LEDs and ambient white light, can be stored and compared to each other. In present claim 3 the storage is for the purpose of using feedback for controlling the spectral energy density of a plurality of lights that will be used to illuminate an object, such as an object on a surface”. As argued above, this argument is not convincing because it is arguing limitations which are not claimed (See MPEP 2145 – VI.). Specifically, the claim not require controlling the spectral energy density. Rather, the claim requires: “wherein a spectral energy density of said plurality of lights is recorded by an embedded program in said control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights”. The Examiner respectfully submits that Shih teaches this limitation and provides motivation for modifying Smith to incorporate this feature, as detailed in the above rejections. Furthermore, this argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, Smith, the primary reference, already teaches the aspect of illuminating an object, while Shih is relied upon to teach “wherein a spectral energy density of said plurality of lights is recorded by an embedded program in said control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights”. Furthermore, Shih provides the motivation for modifying Smith to include this feature: doing so would allow for the plurality of lights to be controlled to compensate for degradation of the lights (See Shih, paragraph [0005], lines 4-10). There is nothing to suggest that the advantage taught by Shih would not be equally applicable to Smith.
Applicant argues the following regarding claim 3 (Remarks, pages 23-24): “Applicant would respectfully argue that the teaching of Shih, which suggests that light of different wavelengths can be compared, would not suggest to one skilled in the art that the motion of objects in Smith's field of view can be described by using single- color sub-images from an image sensor that stores multi-colored images formed by the simultaneous illumination of an object using a plurality of light sources. In short, the ability to compare wavelengths of light does not imply the creation and use of sub-images to provide feedback for visualizing objects on a surface”.  This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, Shih is not relied upon to teach the features of the claim directed to (See Shih, paragraph [0005], lines 4-10).
Applicant argues the following regarding claim 3 (Remarks, page 24): “Examiner does point to paragraph [0028] of Smith as corresponding in some sense to the use of sub- images in his point of view. But in that paragraph Smith appears to be describing his belief that color-gradient images allow the construction of a 3D image from the motion of a diffusely reflected object. This reconstruction is not what is contemplated by claim 3 and we do not believe that one skilled in the art would find that Smith's assertions relative to how color-gradient images can be used to evaluate object positions combined with Shih's use of color comparisons between two light sources, would suggest claim 3 to one skilled in the art”. As argued above, the Examiner would respectfully submits that Smith in view of Shih teaches the claim limitations because Smith teaches all of the limitations except “wherein a spectral energy density of said plurality of lights is recorded by an embedded program in said control circuit and used for independently controlling intensity and other optical characteristics of each of said plurality of lights”. Shih is relied upon to teach this limitation and provides the motivation for modifying Smith to include this feature: doing so would allow for the plurality of lights to be controlled to compensate for degradation of the lights (See Shih, paragraph [0005], lines 4-10). Therefore, the Examiner would respectfully submit that a proper prima facie case of obviousness has been established regarding claim 3 (See MPEP 2142). 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692